DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites new limitation of “the first reflective member … to suppress microwave radiation on the first end of the vessel”. The instant specification describes that the first filter 105 interacts with  the first reflective member 106 to efficiently perform solid phase synthesis while suppressing unnecessary energy consumption (paragraphs 
Due to the dependency to the parent claim, claims 2-21 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation of “the first reflective member … to suppress microwave radiation on the first end of the vessel”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
Furthermore, it is known in the art that there are multiple ways to suppress microwave radiation. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Due to the dependency to the parent claim, claims 2-21 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Kieser et al (U.S. 5,083,244) in view of Nehls et al (PG-PUB US 2011/0266717).
Regarding claim 1, Kieser et al disclose a microwave treatment apparatus (ABSTRACT). The apparatus comprises
(1) a chamber 5 made of metal , and having a first end at wall 7 and a microwave window 14 for directing the microwaves into the chamber 5 (i.e. a vessel made of a microwave-reflective material……, Figures 1-3, col. 4, line 20-32);
(2) a screen/mesh 9 within the chamber 5 to divide the chamber 5 into several portions (i.e. a first filter……, Figures 1-3, col. 4, line 22-23 & col. 6, line 13-14);
(3) a reflector 10 provided within the chamber 5 to divide the chamber into several portions and positioned closer to the wall 7 than the window 14 (i.e. a first reflector member……, Figures 1-3, col. 4, line 25-26),
The screen 9/8 is fully capable of separating solids from contents in the chamber, hence “a first filter”. 
The instant specification describes that the first filter 105 interacts with  the first reflective member 106 to efficiently perform solid phase synthesis while suppressing unnecessary energy consumption (paragraphs [0108] & [0109]). Since the screen 9 of Kieser and the reflector 10 of Kieser act in the same manner as disclosed in the instant specification, it must have the same outcome unless some limitations are not currently claimed. Thus, the screen 9 of Kieser interacts with the reflector 10 of Kieser, resulting in suppressing microwave radiation in the region.
Kieser teaches a reflector 10 (Figure 1, col. 4, line 25-26), but does not teach the reflector having holes smaller than a half-wave length of the microwaves. However, Nehls et al disclose a microwave treatment apparatus (ABSTRACT). Nehls teaches that the apparatus comprises a microwave unit 50 and microwave reflector 60/62, wherein the reflector may be constructed as a meshed metal grid plate having apertures smaller than a half wavelength of the microwaves (Figure 1, paragraph [0143]). The teaching of Nehls shows that a reflector having apertures smaller than a half wavelength of the microwaves is an equivalent reflector configuration in a microwave treatment apparatus. Therefore, it would be obvious for one having ordinary skill in the art to utilize a reflector having apertures smaller than a half wavelength of the microwaves because it is an art-recognized equivalent.
The device of Keiser/Nehls comprises a reflector having apertures which is fully capable of allowing at least one of the component (e.g. gas) having passed therethrough to pass through the screen/filter.
The limitations of “solids that are to be separated” and “contents held in the vessel” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, Kieser teaches that the reflector 10 is between the screen 9 and the window 14 (Figures 1-3). 
Regarding claim 3, Kieser teaches that the reflector 10 is arranged over the screen 9 (Figure 3).
Regarding claim 4, Kieser teaches that the reflector 10 is between the screen 9 and the window 14 (Figures 1-3) and is fully capable of allowing solids to pass thererthrough. 
Regarding claim 5, Kieser teaches the reflector 10 is arranged over the screen 9 (Figure 3), collectively as being a first reflecting filter. 
Moreover, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, it would be obvious for one having ordinary skill in the art to integrate the screen 9 and the reflector 10 as a first reflecting filter.
Regarding claim 6, Kieser teaches that the chamber 5 has a second end at wall 6, the window 14 is provided between the wall 6 and wall 7, and a screen 8 is on the wall 6 (Figures 1-3, col. 4, line 20-30). Kieser teaches that more reflector may be utilized to achieve additional mixture of waves (col. 4, line 57-59) and another reflector may be arranged at the wall 6 (Figures 1-3).
Therefore, it would be obvious for one having ordinary skill in the art to utilize another reflector arranged at the wall 6 in order to achieve additional mixture of waves.
Regarding claim 7, Kieser teaches that the other reflector 10 is between the screen 9 and the window 14 (Figures 2 & 3).
Regarding claim 8, Kieser teaches that the reflector 10 is arranged over the screen 9 (Figures 2 & 3).
Regarding claim 9, Kieser teaches that the other reflector 10 is between the screen 9 and the window 14 (Figures 2 & 3)
Regarding claim 10, Kieser teaches the reflector 10 is arranged over the screen 8 (Figures 2 & 3), collectively as being a first reflecting filter.
Regarding claim 11, Kieser teaches that an opening is provided at the wall 7 (Figures 1-3).
Regarding claim 12, Kieser teaches that an opening is provided at the wall 7 and another opening is provided at the wall 6 (Figures 1-3).
Regarding claim 13, Kieser teaches that the wall 7 is at a lower portion of the chamber 5 (Figures 1-3).
Regarding claim 14, Kieser teaches that the window 14 is provided between the wall 6 and the wall 7 for performing radiation from the horn radiation 15 (Figures 1-3, col. 4, line 30-32).
Regarding claim 15, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 16, it has been held that that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the container a non-round shape since such a modification would have involved a mere change in shape of a component. Thus, utilizing a cylindrical chamber is within ordinary skill in the art. The screen 9 and the reflector 10 are provided at the wall 7 to obstruct the first end of the chamber while the screen 8 and another reflector are provided at the wall 6 to obstruct the sector end of the chamber (Figures 1-3).
Regarding claim 17, the apparatus comprises a column (Figures 1-3). 
Regarding claim 18, the cited limitation is for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Regarding claim 19, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 20, Kieser teaches a multimode system (col. 4, line 46-54).
Regarding claim 21, Kieser teaches a horn radiation 15 (Figures 1-3, col. 4, line 30-33).
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Kiser does not teach the newly added limitation (pages 6-7 of REMARKS), it should be noted that  the instant specification does not disclose the newly added limitation. Rather, it describes that the first filter 105 interacts with  the first reflective member 106 to efficiently perform solid phase synthesis while suppressing unnecessary energy consumption (paragraphs [0108] & [0109]). Since the screen 9 of Kieser and the reflector 10 of Kieser act in the same manner as disclosed in the instant specification, it must have the same outcome unless some limitations are not currently claimed.
Therefore, Kieser teaches the newly added limitations.
Conclusion
Claims 1-21 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795